DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 3, 4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 3, 4 of prior U.S. Patent No. 9,735,450. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (PGPub 2011/0014505) and further in view of Lakirovich et al. (PGPub 2011/0144861).
	Considering Claim 5, Bradwell discloses an energy storage system (connected battery units [0101, Figure 20]), comprising:
	a container comprising one or more energy storage cells (container 22 comprises unit cell 10 [0101]), wherein an individual energy storage cell of the one or more energy storage cells comprises at least one liquid electrode (container 22 comprises positive electrode 14 and negative electrode 16 [0029], electrodes are liquid [0028]). 

	Lakirovich discloses an electronic circuit configured to operate a heating mode for a secondary battery [Abstract]. A controller processor applies control signals [0028]. The battery enters a self-heating mode to maintain a sufficiently high temperature [0039] according to control settings [0042] wherein current flows to provide sufficient charge for purposes of self-heating [0040]. This provides a way to efficiently charge and heat the battery for operation [0009]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the energy storage system of Bradwell with the control system of Lakirovich in order to provide a way to efficiently charge and heat the battery for operation [0009]. 
	Considering Claim 6, the combined teachings of Bradwell and Lakirovich are as applied in claim 5. Lakirovich discloses an electronic circuit configured to operate a heating mode for a secondary battery [Abstract]. A controller processor applies control signals [0028]. The battery enters a self-heating mode to maintain a sufficiently high temperature [0039] according to control settings [0042] wherein current flows to provide sufficient charge for purposes of self-heating [0040]. Therefore, a rate of heat generation is greater than a rate of heat loss to achieve a sufficiently high temperature and about equal to maintain a sufficiently high temperature during charging. This provides a way to efficiently charge and heat the battery for operation [0009].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the energy storage system of Bradwell with the control system of Lakirovich in order to provide a way to efficiently charge and heat the battery for operation [0009]. 
	Considering Claim 7, the combined teachings of Bradwell and Lakirovich are as applied in claim 5. Lakirovich discloses an electronic circuit configured to operate a heating mode for a secondary battery [Abstract]. A controller processor applies control signals [0028]. The battery enters a self-heating mode to maintain a sufficiently high temperature [0039] according to control settings [0042] wherein current flows 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the energy storage system of Bradwell with the control system of Lakirovich in order to provide a way to efficiently charge and heat the battery for operation [0009]. 
	Considering Claim 8, the combined teachings of Bradwell and Lakirovich are as applied in claim 5. Bradwell discloses that the operating temperature in one example is illustratively about 700 °C [0052] and may be between 300 and 750 °C [0042], and that the electrodes are liquid [0028]. Bradwell discloses that battery self-heating is sustained by applying overpotentials (flow of electrical energy) during battery operation (charge and discharge cycle) [0044]. Techniques for achieving and managing temperature profiles in molten constituents are known to those skilled in the art [0044]. Therefore, applying the cited combined Lakirovich teaching of regulating the flow of electrical energy to maintain a sufficiently high temperature [0039, 0040, 0042] to achieve the operating temperature of Bradwell [0052] would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 9, the combined teachings of Bradwell and Lakirovich are as applied in claim 5. Bradwell discloses that the operating temperature in one example is illustratively about 700 °C [0052] and may be between 300 and 750 °C [0042]. Bradwell discloses that battery self-heating is sustained by applying overpotentials (flow of electrical energy) during battery operation (charge and discharge cycle) [0044]. Techniques for achieving and managing temperature profiles in molten constituents are known to those skilled in the art [0044]. Therefore, applying the cited combined Lakirovich teaching of regulating the flow of electrical energy to maintain a sufficiently high temperature [0039, 0040, 0042] to achieve the operating temperature of Bradwell [0052] would have been obvious to a person of ordinary skill in the art.
	Considering Claim 10, Bradwell discloses that the at least one liquid electrode comprises lithium, sodium, potassium, magnesium, calcium or any combination thereof, or antimony, lead, tinn, tellurium, bismuth or any combination thereof (electrodes are liquid [0028], electrodes may include tin, lead, bismuth, antimony, tellurium [0036], or calcium, magnesium [0037], or lithium, sodium [0053]). 
Considering Claim 11, Bradwell discloses that the individual energy storage cell further comprises an electrolyte adjacent to the at least one liquid electrode (electrolyte 20 is adjacent to liquid electrode [0028, 0029]). 
	Considering Claim 12, Bradwell discloses that the electrolyte is a liquid (electrolyte liquid [0028, 0029]). 
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (PGPub 2011/0014505) and further in view of Lakirovich et al. (PGPub 2011/0144861) and Sadoway et al. (PGPub 2008/0044725).
Considering Claims 13-18, Bradwell discloses that the at least one liquid electrode comprises lithium, sodium, potassium, magnesium, calcium or any combination thereof, or antimony, lead, tinn, tellurium, bismuth or any combination thereof (electrodes are liquid [0028], electrodes may include tin, lead, bismuth, antimony, tellurium [0036], or calcium, magnesium [0037], or lithium, sodium [0053]). These materials are known to provide a larger energy capacity on a molar basis [0037]. However, Bradwell is silent to a maintenance of at least about 90% of energy storage capacity after 500 charge/discharge cycles and an efficiency of about 90% at a current density of at least about 100 mA/cm2. 
	 Sadoway discloses an electrical energy storage featuring a high-temperature all-liquid chemistry [Abstract]. The electrode material may include lithium, sodium, potassium, magnesium, calcium, antimony, bismuth, and tellurium [0015]. The efficiency is improved [0067] and may be about 85% and the cycle life is greater than 3000 deep discharge cycles [0034] for a long lifespan [0034]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the energy storage system of Bradwell with the high efficiency and capacity system of Sadoway in order to provide improved efficiency [0067] and a long lifespan [0034]. As the combined teachings of Bradwell and Sadoway show a substantially similar high-temperature battery material chemistry, and Sadoway teaches an improved efficiency at about 85% with a cycle life greater than 3000 deep discharge cycles [0067, 0034], it appears that the combined teachings of Bradwell and Sadoway inherently provide at least about 90% of energy storage capacity after 500 charge/discharge cycles and an efficiency of about 90% at a current density of at least about 100 mA/cm2. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (PGPub 2011/0014505) and further in view of Sadoway et al. (PGPub 2008/0044725).
Considering Claims 19-20, Bradwell discloses an energy storage device (container 22 comprises unit cell 10 [0101]) comprising a negative electrode, a positive electrode, and an electrolyte disposed between the negative electrode and positive electrode (intervening electrolyte 20 between negative electrode 14 and positive electrode 16 [0028]), wherein at least one of the positive electrode and negative electrode is liquid at an operating temperature of the energy storage device that is greater than a non-operating temperature of the energy storage device (electrodes are both liquid [0028], operating temperature is 300 °C to 750 °C [0042, 0058]. However, Bradwell is silent to 95% energy storage capacity after 500 charge/discharge cycles and an efficiency of at least about 80% at a current density of at least about 100 mA/cm2. 
Sadoway discloses an electrical energy storage featuring a high-temperature all-liquid chemistry [Abstract]. The electrode material may include lithium, sodium, potassium, magnesium, calcium, antimony, bismuth, and tellurium [0015]. The efficiency is improved [0067] and may be about 85% and the cycle life is greater than 3000 deep discharge cycles [0034] for a long lifespan [0034]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the energy storage system of Bradwell with the high efficiency and capacity system of Sadoway in order to provide improved efficiency [0067] and a long lifespan [0034]. As the combined teachings of Bradwell and Sadoway show a substantially similar high-temperature battery material chemistry, and Sadoway teaches an improved efficiency at about 85% with a cycle life greater than 3000 deep discharge cycles [0067, 0034], it appears that the combined teachings of Bradwell and Sadoway inherently provide at least about 95% of energy storage capacity after 500 charge/discharge cycles and an efficiency of about 80% at a current density of at least about 100 mA/cm2. 
Allowable Subject Matter
Claims 1-4 would be found allowable if the double patenting rejection of claims 1-4 is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: closest prior art reference US PGPub 2011/0014505 discloses a container containing a positive electrode, a negative electrode, and an electrolyte existing as liquid material layers at the operating temperature of the battery [Abstract], which occurs between 300 °C and 750 °C [0042]. The potential rises at the higher operating temperature [0056]. However, the reference is silent to a surface area to volume ratio. 
Prior art reference US PGPub 2005/0079411 discloses a battery can with an internal surface area and volume that is effectively maximized so as to maximize the amount of potential contact between the inner surface of the battery can and the active electrochemicals housed therein [0023]. However, the corresponding surface area-to-volume ratio calculates to approximately 335 m-1 [0033], which is several orders of magnitude higher than the less than or equal to 100 m-1 as required by claim 1. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725